         Case 7:17-cr-00737-KMK Document 33 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LUIS ORTIZ-CORREA,
                                                            No. 20-CV-11056 (KMK)
                                 Movant,
                                                             No. 17-CR-737 (KMK)
                           v.
                                                    ORDER TO ANSWER, 28 U.S.C. § 2255
 UNITED STATES OF AMERICA,
                     Respondent.


KENNETH M. KARAS, United States District Judge:

       The Court, having concluded that the Motion brought under 28 U.S.C. § 2255 should not

be summarily denied as being without merit, hereby ORDERS that: The Clerk of Court shall

electronically notify the Criminal Division of the U.S. Attorney’s Office for the Southern District

of New York that this order has been issued. Within 60 days of the date of this order, the U.S.

Attorney’s Office shall file an Answer or other pleadings in response to the Motion. Movant

shall have 30 days from the date on which Movant is served with Respondent’s Answer to file a

response. Absent further order, the Motion will be considered fully submitted as of that date. All

further papers filed or submitted for filing must include the criminal docket number and will be

docketed in the criminal case.

 SO ORDERED.

 Dated: January 4, 2021
       White Plains, New York


                                                                       _______________________________
                                                                       KENNETH M. KARAS
                                                                       UNITED STATES DISTRICT JUDGE
